DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because he photographs are not of sufficient quality so that all details in the photographs are reproducible in the printed patent..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the 
Claim Objections
Claims 1, 2, and 13 are objected to because of the following informalities:  
Claim 1, Line 13: “including implant positioning” should read as “including an implant positioning”
Claim 2, Line 2: “configured engage” should read as “”configured to engage” 
Claim 13, Line 9: “including implant positioning” should read as “including an implant positioning”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Euteneuer et al. (U. S. Publication 2013/0184716) hereinafter Euteneuer.
Regarding Claim 1, Euteneuer discloses (see Paragraph 72, 73, 82, 75, Figures 2B, 2G-2H) an implant delivery device (60; see Paragraph 72) for delivering a sheet-like implant (50), the implant delivery device comprising: an outer tube (103-constant diameter portion) with a distal end and a proximal end; an inner tube (130) having a distal end and a proximal end, wherein the inner tube is slidably disposed within the outer tube (see Paragraph 75; “103 is rigidly fixed to a distal portion of [the handle] 100 with [the inner tube] 130 slidably disposed therein”), wherein the inner tube (via 170) is configured to receive a guidewire (172; see Paragraph 82 and Figure 2F); a sheath (103 tapered tip) coupled to the distal end of the outer tube; a handle (100) disposed near the proximal end of the inner tube and the proximal end of the outer tube, wherein the handle is operatively connected to the inner tube and the outer tube; a trigger (105) operatively connected to the handle, wherein actuation of the trigger causes the outer tube to move proximally relative to the inner tube (see Paragraphs 72 and 73); and an implant device (148/149; see Paragraph 75 and Figure 2H) including implant positioning component (120/122) coupled to the inner tube.
Regarding Claim 13, Euteneuer discloses (see Paragraphs 72, 82, 75, Figures 2B, 2G-2H) an implant delivery device (60) for delivering a sheet-like implant (50), the implant delivery device comprising: a handle assembly (100); an outer tube (103) extending distally from the handle assembly; an inner tube (130) extending distally from the handle assembly through the outer tube (see Paragraph 75; “103 is rigidly fixed to a distal portion of [the handle] 100 with [the inner tube] 130 slidably disposed therein”), .
Claims 13 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aronhalt et al. (U. S. Publication 2014/0224686) hereinafter Aronhalt.
Regarding Claim 13, Aronhalt discloses (see Paragraphs 396, 399, 413, 490, Figures 1, 2, 17, and 93C) an implant delivery device (8010; see Paragraph 396) for delivering a sheet-like implant (5658; see Paragraphs 490 and Figure 93C), the implant delivery device comprising: a handle assembly (8020; see Paragraph 399 and Figure 2); an outer tube (9078; see Paragraph 396, 413, and Figure 17) extending distally from the handle assembly; an inner tube (9070) extending distally from the handle assembly through the outer tube, wherein the inner tube is longitudinally movable relative to the outer tube (see Paragraph 413; “103 is rigidly fixed to a distal portion of [the handle] 100 with [the inner tube] 130 slidably disposed therein”), an implant cartridge (9012) comprising: a sheath (9018) coupled to a distal end of the outer tube; and an implant device (9020) including implant positioning component (9024) coupled to the inner tube.
Regarding Claim 19, Aronhalt further discloses (see Paragraph 416 and Figure 17) the implant cartridge includes a head (9126) configured and adapted to releasably couple the implant cartridge (9012) to the distal end of the outer tube (9078; see Paragraph 416 “the replaceable staple cartridge 9020 that includes the wedge sled 9126”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Aronhalt et al. (U. S. Publication 2014/0224686) in view of Knodel et al. (U. S. Patent 7,918,376) hereinafter Knodel.
Regarding Claim 1, Aronhalt discloses (see Paragraphs 396, 399, 413, 413, Figures 1, 17, and 93C) an implant delivery device (8010; See Paragraph 396) for delivering a sheet-like implant (5658; see Paragraphs 490 and Figure 93C), the implant delivery device comprising: an outer tube (9078; see Paragraph 396, 413, and Figure 17) with a distal end and a proximal end; an inner tube (9070) having a distal end and a proximal end, wherein the inner tube is slidably disposed within the outer tube (see Paragraph 413), a sheath (9018) coupled to the distal end of the outer tube; a handle (8020; see Paragraph 399 and Figure 1) disposed near the proximal end of the inner tube and the proximal end of the outer tube, wherein the handle is operatively connected to the inner tube and the outer tube; a trigger (8026) operatively connected to the handle, wherein actuation of the trigger causes the outer tube to move proximally relative to the inner tube (see Paragraph 413; “distal longitudinal motion of the [outer tube] 9078 sliding over the [inner tube] 9070 in response to a closure trigger); and an 
Aronhalt does not discloses the inner tube is configured to receive a guidewire.
Knodel teaches (Column 2, Lines 32-37) a surgical instrument, such as a stapler, with a handle and implant delivery as an end effector. Knodel teaches a cutaway or trough though the inner or outer tube to allow a guidewire or similar positioning device. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Aronhalt’s invention to incorporate the teachings of Knodel to have an opening in the shaft for a guidewire (see Column 2, Lines 32-37). Doing so would allow the surgical device to remain in place during the actuation of the surgical instrument (see Column 2, Lines 32-37). 
Claims 2, 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer (U. S. Publication 20130184716) in view of Axelson et al. (U. S. Patent 2009/0012521) hereinafter Axelson.
Regarding Claims 2, 3, 14, and 15, Euteneuer substantially describes the invention as state above. However, Euteneuer does not specifically discloses the implant positioning component includes a plurality of flexible arms configured engage a sheet-like implant or the plurality of flexible arms are elastically deformed to fit within the sheath. 
Axelson teaches a tissue augment sheet deliver system using multiple cylindrical tubes with an implant positioning component. Regarding Claims 2 and 14, Axelson teaches (see Paragraph 25 and Figure 2) the implant positioning component (50) includes a plurality of flexible arms (40) configured engage a sheet-like implant (52). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euteneuer’s invention to incorporate the teachings of Axelson to use a flexible material such as Nitinol (see Paragraph 25). Doing so would allow the arms to substantively collapse into a compact shape which will allow it to compress for delivery (see Paragraph 25). 
Claims 4-11 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer (U. S. Publication 2013/0184716) hereinafter Euteneuer13 in view of Axelson (U. S. Patent 2009/0012521) as applied to Claims 3 and 15 above, and further in view of Euteneuer et al. (U. S. Publication 2012/0209401) hereinafter Euteneuer12.
Regarding Claims 4-6 and 16-17, the combination of Euteneuer13-Axelson substantially teaches the invention as disclosed above. Regarding Claims, 4-6 and 16-17, Euteneuer13-Axelson does not disclose the implant positioning component includes a lower beam and an upper beam which retain the sheet-like implant therebetween when the sheet-like implant is positioned between the upper beam and the lower beam.  
Euteneuer12 teaches an implant delivery system for delivery a sheet-like implant. Euteneuer12 teaches (see Paragraph 85 and Figure 13) the implant positioning (348) component includes a lower beam (356) and an upper beam (354) which retain the sheet-like implant (50) therebetween when the sheet-like implant is positioned between the upper beam and the lower beam.  

  Regarding Claims 7 and 8, the combination of Euteneuer13-Axelson substantially teaches the invention as disclosed above. However, they do not disclose a sheet-like implant furled around the implant positioning component in a first delivery configuration or the sheet-like implant and the implant positioning component are contained within the sheath in the first delivery configuration. 
Euteneuer12 teaches (see Paragraph 65-67; Figures 9A-9C; additionally the method of 9A-9C will be applied to the embodiment of Figure 13) a sheet-like implant (50) furled around the implant positioning component in a first delivery configuration (Figure 9A).  Furthermore, Euteneuer12 teaches (see Paragraph 65-67 and Figures 9A-9C) the sheet-like implant (50) and the implant positioning component are contained within the sheath in the first delivery configuration.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euteneuer13-Axelson’s invention to incorporate the teachings of Euteneuer12 to have the sheet-like implant furled around the implant positioning component in a first delivery configuration and be contained within the sheath (see Figures 9A-9C). Doing so would allow delivery of a 
Regarding Claim 9, Euteneuer13 further discloses (see Paragraph 76 and Figures 2D, 2G, and 2H) when the trigger (105) is actuated, the implant delivery device transitions from the first delivery configuration (see Figure 2G) to a second deployed configuration (see Figure 2H).
Regarding Claim 10, Euteneuer13 further discloses (see Paragraph 76 and Figure 2D) the sheet-like implant (50) is unfurled in the second deployed configuration with the plurality of flexible arms (120/124, as now modified with the flexible material of Axelson; the upper and low beams of Euterneuer12 between the legs holds the sheet-like implant when it transitions between deployed configurations).
Regarding Claim 11, Euteneuer13 further discloses (see Paragraph 75 and Figure 2F-2H) sheath (tip of 103), the implant device (148/149), and the sheet-like implant (50) form an implant cartridge (combination of 148/149, 50, and tip of 103).
Regarding Claim 18, Euteneuer13 further discloses (see Figure 2H) the plurality of flexible arms (120/122 as modified with the flexible material of Axelson) engage a first face of the sheet-like implant (top surface of 50; see Figure 2H).
Claims 12 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over Euteneuer13 (U. S. Publication 2013/0184716) in view of Axelson (U. S. Patent 2009/0012521) and Euteneuer12 (U. S. Publication 2012/0209401) as applied to Claim 11 above, and further in view of Aronhalt (U. S. Publication 2014/0224686).
Regarding Claims 12 and 19, Euteneuer13 in view of Axelson and Euteneuer12 disclose the invention substantially as stated above. However, Euteneuer13-Axelson-
Aronhalt teaches (see Paragraph 0416 and Figure 17) a cartridge for deploying implants that replaceable and attached/detached from a distal end. This connection can be through a wedge (9126) or pin (9112).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Euteneuer13-Axelson-Euteneuer12 invention to incorporate the teachings of Aronhalt to have a cartridge for deploying implants that is replaceable from the a distal end (see Paragraph 85). Doing so would allow a new cartridge to be used with the same handle assembly (whether to use more implants for the same operation or to sterilize for another operation; see Paragraph 85). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Abuzaina (U. S. Publication 2012/0259347) teaches an implant deployment system comprising a handle, an elongate shaft connected to the handle, an implant device connected to the shaft, where the implant and mesh are compressible.
Trenhaile (U. S. Publication 2009/0156997) teaches an implant deployment system comprising a handle with flexible arms to place a mesh. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T HICKS whose telephone number is (571)272-2487.  The examiner can normally be reached on Monday-Thursday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA T HICKS/Examiner, Art Unit 3771   

/SHAUN L DAVID/Primary Examiner, Art Unit 3771